           Case 1:20-cv-09055-VEC Document 10 Filed 11/04/20 Page 1 of 6
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 11/4/2020
 -------------------------------------------------------------- X
 MANDELA T. BROCK,                                              :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :   20-cv-9055 (VEC)
                                                                :
 AMAZON PRIME, JEFF BEZOS, AND ALEX :                                   ORDER
 MARTIN LOPEZ,                                                  :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on September 15, 2020, Plaintiff Mandela T. Brock, proceeding pro se, filed

a complaint against Defendants Amazon Prime, Jeff Bezos, and Alex Martin Lopez in the

Supreme Court of the State of New York State for New York County;

        WHEREAS on October 28, 2020, Defendant Amazon Prime filed a Notice of Removal

with this Court (Dkt. 1);

        WHEREAS on November 2, 2020, Defendant Amazon Prime requested an extension of

time to respond to Plaintiff’s Complaint (Dkt. 7);

        WHEREAS in response to Defendant Amazon Prime’s request for Plaintiff’s consent to

its letter motion seeking an extension of time to respond, Plaintiff emailed Defendant Amazon

Prime a purported motion to remand and a purported Amended Complaint; and

        WHEREAS this Court has not received Plaintiff’s motion to remand or Amended

Complaint;

        IT IS HEREBY ORDERED that, if Plaintiff wishes to remand this case to state court,

Plaintiff must file a motion to remand not later than November 25, 2020. Alternatively, should

Plaintiff prefer to proceed before this Court and to the extent Plaintiff wishes to file an Amended
          Case 1:20-cv-09055-VEC Document 10 Filed 11/04/20 Page 2 of 6




Complaint, Plaintiff must file his Amended Complaint not later than November 25, 2020.

Defendant Amazon Prime’s time to respond to Plaintiff’s Complaint is adjourned sine die

pending Plaintiff’s filing of a motion to remand or an Amended Complaint.

        IT IS FURTHER ORDERED that Plaintiff is instructed to communicate with Defendant

Amazon Prime exclusively through Defendant’s counsel. Plaintiff is not to contact Defendant

Amazon Prime or any of its employees directly.

        IT IS FURTHER ORDERED that in light of the current global health crisis, parties

proceeding pro se are encouraged to submit all filings by email to

Temporary_Pro_Se_Filing@nysd.uscourts.gov. Instructions for filing by email are located at

https://nysd.uscourts.gov/forms/instructions-filing-documents-email. Pro se parties also are

encouraged to consent to receive all court documents electronically. A consent to electronic

service form is attached to this order and is also available on the Court’s website. Pro se parties

who are unable to use email may submit documents by regular mail or in person at a drop box at

one of the designated courthouse locations in Manhattan (500 Pearl Street) or White Plains (300

Quarropas Street). For more information, including instructions on this new email service for

pro se parties, please visit the Court’s website at nysd.uscourts.gov.

        Plaintiff may also wish to consider contacting the New York Legal Assistance Group’s

(NYLAG) Legal Clinic for Pro Se Litigants in the Southern District of New York, which is a free

legal clinic staffed by attorneys and paralegals to assist those who are representing themselves in

civil lawsuits in this Court. They may be able to help Plaintiff deal with this dispute. A copy of

the flyer with details of the clinic is attached to this order. The clinic is currently only available

by telephone.

        The Clerk of Court is respectfully requested to mail a copy of this order to Plaintiff at:

Mandela T. Brock, 2850 Frederick Douglass Boulevard, 5B, New York, NY 10039. Defendant

                                                    2
         Case 1:20-cv-09055-VEC Document 10 Filed 11/04/20 Page 3 of 6




Amazon Prime is also required to email a copy of this order to Plaintiff at the email address at

which Defendant has been communicating with Plaintiff.



SO ORDERED.
                                                          ________________________
Date: November 4, 2020                                       VALERIE CAPRONI
      New York, New York                                   United States District Judge




                                                 3
            Case 1:20-cv-09055-VEC Document 10 Filed 11/04/20 Page 4 of 6


                     United States District Court
                     Southern District of New York
                     Pro Se Office


     Pro Se (Nonprisoner) Consent & Registration Form to Receive
                      Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

    1. Sign up for a PACER login and password by contacting PACER 1 at
       www.pacer.uscourts.gov or 1-800-676-6856;
    2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.

                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 2

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
            Case 1:20-cv-09055-VEC Document 10 Filed 11/04/20 Page 5 of 6


                     United States District Court
                     Southern District of New York
                     Pro Se Office


                             CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

          1. I have regular access to my e-mail account and to the internet and will check regularly
             for Notices of Electronic Filing;
          2. I have established a PACER account;
          3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
             Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
             copies of case filings, including motions, decisions, orders, and other documents;
          4. I will promptly notify the Court if there is any change in my personal data, such as name,
             address, or e-mail address, or if I wish to cancel this consent to electronic service;
          5. I understand that I must regularly review the docket sheet of my case so that I do not
             miss a filing; and
          6. I understand that this consent applies only to the cases listed below and that if I file
             additional cases in which I would like to receive electronic service of notices of
             documents, I must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
          Note: This consent will apply to all cases that you have filed in this court, so please list all of
          your pending and terminated cases. For each case, include the case name and docket
          number (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                      City                       State                       Zip Code


Telephone Number                                        E-mail Address


Date                                                    Signature

Return completed form to:
Pro Se Office (Room 200)
500 Pearl Street
New York, NY 10007
           Case 1:20-cv-09055-VEC Document 10 Filed 11/04/20 Page 6 of 6




  Notice For
Pro Se Litigants
As a public health precaution, the New York
Legal Assistance Group’s Legal Clinic for Pro Se
Litigants has temporarily suspended all in-
person client meetings as of Tuesday, March 17,
2020.



Limited scope legal assistance will continue to
be provided, but only by appointment and only
over the phone. During this time, we cannot
assist walk-in visitors to the clinic.



If you need the assistance of the clinic, please
call 212-659-6190 and leave a message,
including your telephone number, and someone
will get back to you as soon as possible. If you do
not leave a message with your telephone
number, we cannot call you back.



Please be patient because our responses to your
messages may be delayed while we transition to
phone appointments.
